COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Ori White, Individually and as head of         §           No. 08-22-00135-CV
  District Attorney of the 83rd Judicial
  District of Texas; Brewster County, Texas;     §              Appeal from the
  Jeff Davis County, Texas; Pecos County,
  Texas; and Presidio County, Texas,             §             53rd District Court

                         Appellant,              §          of Travis County, Texas

  v.                                             §         (TC# D-1-GN-21-004488)

  Jerry Lynn Phillips,                           §

                          Appellee.              §

                                            §
                                          ORDER

        The Court GRANTS the Appellee’s motion to re-transfer the above numbered cause to the

Third Court of Appeals.


       IT IS SO ORDERED this 17th day of August, 2022.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.